Citation Nr: 0614462	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  This case was remanded by the Board in 
October 2004 for additional development.  The veteran's case 
comes from the VA Regional Office in Des Moines, Iowa (RO).

A video conference hearing was held before a Veterans Law 
Judge (VLJ) in Des Moines, Iowa in April 2004.  It is noted 
that this VLJ has since left the Board.  The veteran was 
informed of this in a February 2006 letter and given the 
opportunity to have another Board hearing.  He has not 
responded to this letter.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by intrusive thoughts, 
flashbacks, and nightmares, associated with his exposure to 
combat-related traumatic events during service as well as 
current events, with additional manifestations of 
irritability, depression, paranoia and semi-obsessive 
worrying that result in occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling, but 
no greater, for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased rating for PTSD, With respect to the veteran's 
claim for entitlement to an initial evaluation in excess of 
30 percent for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication, a letter dated in 
October 2002, as well as a subsequent letter dated in 
November 2004, satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  See 38 C.F.R. 
§ 3.159(c).  VA examinations were provided to the veteran in 
connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Francisco, 7 Vet. App. at 58.

Service connection was granted for PTSD in December 2000.  A 
disability rating of 30 percent was assigned, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective June 12, 2000.

An October 2002 Vet Center examination report stated that the 
veteran was very tearful and stressed regarding the situation 
with his family and work.  It further stated that he was 
unable to keep an appointment due to his wife's demands at 
home.  A second October 2002 Vet Center report stated that 
the veteran became ill when he went to visit a friend's 
grave, that he had an increased sense of guilt and that he 
became emotional during the session.  The report stated that 
the veteran had feelings of helplessness and had a negative 
outlook for himself and his family.  The assessment stated 
that the veteran seemed highly emotional and tearful when 
recounting events.  A November 2002 Vet Center examination 
report stated that the veteran reported no changes in sleep 
and depression levels.

In November 2002, a VA PTSD examination was conducted.  The 
examination report shows that the veteran reported that he 
had a suppressed appetite, was irritable and easily upset, 
had been worrying a lot about his children, sleeping poorly 
with nightmares, and was upset by news of impending war with 
Iraq.  He stated that he was working part-time as a 
bartender, occasionally went shopping and out for breakfast 
with his wife, did not have male friends, ate once a day, and 
went fishing, usually alone.  The veteran reported an 
irregular sleep cycle averaging five hours of sleep, with 
regular interruptions.  He stated that he drank six to eight 
beers per evening prior to sleeping, that he got little 
restful sleep and was tired during the day.  The report noted 
that the veteran appeared tired at the interview.  He stated 
that he had crying spells and was observed crying at the 
interview while talking about his children.  The veteran 
reported a loss of interest in activities and occasional 
forgetfulness.

Under objective symptoms, the examination report noted the 
veteran's manner as emotional and nervous.  His speech was 
logical and related with no indications of hallucinations, 
delusions or formal thought disorder.  The veteran was 
irritable towards others and may have projected some anger 
onto others.  Moderate depression was noted with semi-
obsessive worrying.  The veteran was oriented in time, place 
and person with adequate memory and concentration, though 
some minor memory complaints were indicated.

The impression was that the veteran was at about the same 
level of PTSD as at the time of his previous examination in 
September 2000, although increases were noted in sleep 
difficulty, restlessness, general nervousness and arousal.  
It was the examiner's opinion that these increases were due 
to the progression of the veteran's alcohol dependency and 
that the veteran's social and industrial impairment were 
unchanged from two years previous.  The diagnosis was PTSD, 
chronic with alcohol dependency and depression.  The 
veteran's Global Assessment of Functioning (GAF) score was 
60.

A VA psychotherapy examination report dated December 2002 
states that the veteran reported sleeping an average of 4 to 
6 hours per night, with chronic sleep disturbances, which had 
been of increased severity over the last 5 to 6 months.  The 
report states that he reported feeling depressed and worried 
about his children, was having nightmares and flashbacks and 
was unable to relax.  The veteran further stated that he was 
experiencing marital strain and that his marriage was, "like 
living with [a] stranger."  The assessment was alcohol 
dependence and PTSD with depression.  The veteran's GAF score 
was 45.

The veteran reported at his March 2003 RO hearing, that he 
consumed 10 to 12 beers a week and that he was cutting back 
on his drinking, which he had been using as a crutch.  The 
veteran's representative stated that he was having panic 
attacks and the veteran said that he was getting nervous in 
the interview room due to the doors being closed.  He further 
stated that he was having interrupted sleep and that he 
"can't get away" from the news.  The veteran reported a 
lack of motivation and that he cried frequently.  He stated 
that he argued with co-workers and that the arguing had 
gotten worse.  The veteran stated that he got 6 hours of 
sleep per night, but that the sleep was interrupted, 
sometimes interspersed with periods of consciousness of 3 to 
4 hours.  He stated that he ate one meal a day and had been 
doing so for years.  The veteran reported that he had been 
employed as a part-time bartender since 1999.

A March 2003 Vet Center report stated that the veteran 
reported being highly stressed due to being selected for jury 
duty.  A second March 2003 Vet Center examination report 
stated that the veteran reported being under an increased 
amount of stress.

At an April 2003 VA psychotherapy examination, the veteran 
reported that he was having "good days, bad days."  The 
examination report stated that the veteran mentioned that his 
sleep was sometimes restful, sometimes not, that he had 
reduced his alcohol consumption, that the Iraqi war upset 
him, that he was depressed, and that he spent his time 
fishing in the summers.  In reference to work, the exam 
report noted that the veteran stated that customers angered 
him and that he had closed the bar early to move the 
customers out.  The assessment was PTSD with depression and 
alcohol dependence.  The veteran's GAF score was 40.

A July 2003 VA psychotherapy examination report indicates 
that the veteran reported a further decrease in alcohol 
consumption to an average of 2 beers a day, 5 to 6 days a 
week.  The report states that the veteran reported he was 
sleeping 3 to 6 hours a night, usually 6 hours, that he spent 
his time fishing, that he experienced nightmares and 
flashbacks if he thought about Vietnam, that he continues to 
work 40 hours per week at the bar, and that he was having 
marital problems.  The assessment was PTSD with depression 
and alcohol dependence.  The veteran's GAF score was 40.

A July 2003 Vet Center examination report stated that the 
veteran reported having problems with sleep and family 
conflict.  The report further stated that he had been "on 
edge" and was "short" with family and friends.

An October 2003 VA psychotherapy examination report states 
that the veteran reported anger and irritability with 6 to 7 
hours of sleep per night, occasionally less.  He stated that 
he was working 47 hours and seven days per week at the bar, 
was having marital problems, was feeling depressed, and was 
upset by the war in Iraq.  The assessment was PTSD and 
alcohol dependance.  The veteran's GAF score was 40.

A January 2004 VA psychotherapy examination report states 
that the veteran reported that he was "doing alright," 
continued to work as a bartender and was feeling depressed on 
occasion with some irritability.  He reported that he had not 
consumed alcohol in two months or longer and that he had not 
noticed any improvement even after quitting drinking.  The 
veteran stated that he couldn't make people happy, that he 
was sleeping poorly with nightmares and flashbacks, and that 
he was upset by Iraqi events.  The assessment was PTSD with 
depression and alcohol dependance.  The veteran's GAF score 
was 40.

A March 2004 Vet Center examination report stated that the 
veteran reported feeling that a circle of brotherhood was 
missing at the veteran's service organization to which he 
belonged and that he was disillusioned by the lack of 
brotherhood and unity that he felt the organization should 
have.

The April 2004 Board video conference hearing transcript 
states that the veteran reported that his relationship with 
his family had deteriorated "terribl[y]."  He reported that 
he was not able to get along with immediate family and that 
the situation had deteriorated in the last one to two years.  
The veteran stated that his relationship with his wife was 
not good and that, "we're strangers now.  It's gotten to the 
point where we're not even a unit."  He reported that he had 
no friends or acquaintances and that he no longer cared about 
himself or his health.  The veteran reported that he felt 
threatened, that he didn't like crowds, that he liked to be 
isolated and that if forced into contact with people, he 
prefers for them to be in front of him.

He stated that he experienced several sleep interruptions per 
night and that during these interruptions he will check the 
doors to the house and go out to the yard and look around.  
The veteran further stated that he was always on the lookout 
and checking things because he didn't feel safe.  He reported 
experiencing nightmares three to four times a week and 
attributed it partially to his Vietnam experiences and 
partially to current events.  The veteran stated that he 
sometimes forgot things, that this caused arguments with his 
wife, and that one time, "I went to the store and left my 
groceries."  He reported that he preferred not to go 
anywhere, that he would rather be alone, that he could not 
cope with stress, that he was seriously depressed all the 
time, and that he suffered from panic attacks three or four 
times a week.  The veteran stated that he did not think his 
doctor listened to him and did not find the psychiatric 
counselling sessions helpful.

He stated that he had worked as a bartender since 1999, was 
working 40 hours a week, and had not missed any work.  The 
veteran stated that he did not know how much longer he could 
continue working at the bar, that he was getting very tired 
and that he was "not nice" to people.  He stated that he 
argued with people at work a lot and that there was a lot of 
conflict.  The veteran reported that apart from his job, he 
did not engage in any social activity with anyone.  He stated 
that he either stayed home or went to the river, where he 
found it peaceful to sit and watch the water flow.  The 
veteran's representative stated that in his opinion the 
veteran could not be employed anywhere other than the bar due 
to the fact that he was argumentative and difficult to get 
along with.  The veteran's representative stated that the 
veteran's employer tolerated his behavior and that he 
believed the veteran would be unemployed if the bar did not 
offer him the job.  The Board notes that the record shows 
that the veteran had difficulty finding a job after retiring 
from truck driving prior to being hired by the veteran's 
service organization.

A VA psychotherapy examination report dated July 2004 states 
that the veteran reported that he felt tired much of the 
time, that he was irritable and that he was sleeping 3 to 6 
hours per night.  He reported that he worked 40 or more hours 
per week as a bartender, had an occasional beer, had 
conflicts with his daughter, and was upset with Iraqi events.  
The assessment was PTSD with depression and alcohol 
dependence.  The veteran's GAF score was 40.

A VA psychotherapy examination report dated November 2004 
states that the veteran reported he was doing "ok," was 
inactive at times, that family conflicts persisted, that he 
had difficulty trusting, and that he found Iraqi events 
distressing.  The report further stated that the veteran had 
a depressed mood, slept about 5 hours per night and was 
restless with nightmares and flashbacks.  The assessment was 
PTSD with depression and alcohol dependence.  The veteran's 
GAF score was 40.

A notation dated December 2004 in a Vet Center examination 
report stated that the veteran's GAF score was 45.

In June 2005, a VA PTSD examination was conducted.  The 
examination report stated that the veteran became tearful at 
times, especially when talking about his current problems.  
The report stated that the veteran reported that his overall 
status had worsened since the November 2002 examination.  He 
further reported that he continued to experience depression 
and slept poorly, getting about 5 hours of interrupted sleep 
per night, with frequent nightmares and flashbacks.  The 
veteran reported that he tried to self-medicate with alcohol, 
but that his overall alcohol consumption had decreased over 
the last two years to a current level of 2 to 6 beers per 
day, from a previous level of 6 to 12 beers per day.

The veteran reported that his relationship with his wife was 
not very good and that "we both mind our own business."  He 
reported that the relationship had deteriorated since 
November 2002 and that they did not have much of a 
relationship anymore.  The veteran reported that his 
employment remained generally unchanged with ongoing 
stressors at work and that he had experienced a worsening of 
PTSD symptoms over the past two years, including nightmares, 
intrusive thoughts, hypervigilance, easy startlement, and 
inability to concentrate.  Sadness of mood and irritability 
were also reported.  The veteran reported that he had few 
hobbies, though he did attend VFW meetings and that he had 
limited contact with his daughter in Chicago.  He reported 
increased anxiety and nightmares after attending the Veterans 
Memorial on Memorial Day.

The examiner's impression was that the veteran was continuing 
to experience PTSD symptoms, specifically problems with 
sleep, nightmares and re-experiencing phenomena in general.  
The examiner stated that it appeared that the veteran was 
functioning at a slightly lower level at the workplace than 
previously and this was "especially" so in terms of 
relationships with family members.  The examiner stated that 
the increased symptoms were ascribed partially to recent 
events such as the Iraq War and the Afghanistan conflict and 
were complicated by alcohol use.  The examiner opined that 
the veteran had a mild deterioration in service-connected 
PTSD as compared to 2 years before, complicated by ongoing 
alcohol dependence.  The diagnosis was PTSD, chronic and 
alcohol dependence.  The veteran's GAF score was reported as 
55 at the time of the examination and 55 over the previous 
year.

Information supplied by the veteran's employer in October 
2005 indicated that the veteran had missed 104 days of work 
in the previous year.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Schedule 
provides that assignment of a 30 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 50 percent evaluation under the provisions 
of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2005).  
Psychiatric treatment records and examination reports from 
2002 to 2005 show that the veteran's PTSD was manifested by 
intrusive thoughts, flashbacks, and nightmares, associated 
with his exposure to combat-related traumatic events during 
service as well as current events, with additional 
manifestations of irritability, depression, paranoia and 
semi-obsessive worrying that resulted in occupational and 
social impairment with reduced reliability and productivity.

The 2002 to 2005 VA examinations, the 2002 to 2004 Vet Center 
examinations, the March 2003 RO hearing, and the April 2004 
Board hearing showed that the veteran's PTSD symptoms 
contributed to his socially withdrawn daily living, and 
strained marriage, demonstrating an impaired ability to 
maintain effective relationships.  The evidence of record 
present a psychiatric disability picture that indicates that 
the veteran has difficulty forming social relationships to 
such an extent that he avoids the presence of other people, 
including his own family.

Despite the veteran's continued, long-term employment, he has 
had continual relationship problems with co-workers and 
customers.  The record shows a consistent feeling on the part 
of the veteran that he could be fired from his job at any 
time due to these problems.  The veteran's representative 
opined that the veteran was unemployable anywhere else and 
that it was only the tolerance of the veteran's employer that 
allowed him to maintain employment.  The record shows that 
the veteran had difficulty finding a job after retiring from 
truck driving prior to being hired by his current employer.  
The record further shows that the veteran missed 104 days of 
work in the previous year.  In addition, while the veteran 
remains married to his wife of over 30 years, the evidence 
shows that this is far from a stable relationship.  The mere 
legal continuance of the marriage is not proof that the 
relationship itself is "effective."  On the contrary, the 
record shows a general picture of total isolation of the 
veteran from his wife, whom he feels is like a stranger to 
him.  For these reasons, the Board finds that the veteran's 
PTSD results in occupational and social impairment with 
reduced reliability and productivity due to intrusive 
thoughts, flashbacks, and nightmares, associated with his 
exposure to combat-related traumatic events during service as 
well as current events, irritability, depression, paranoia 
and semi-obsessive worrying.

Further, the veteran's consistently low GAF scores indicate 
major impairment in his social and occupational functioning.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  Between December 2002 and November 2004 VA 
medical examinations assessed the veteran with a GAF score of 
40 at four examinations and a GAF score of 45 at one 
examination.  In December 2004, the Vet Center assessed him 
with a GAF score of 45.  These scores contemplate serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals, and frequent shoplifting, or any serious impairment 
in social, occupations, or school functioning, such as no 
friends or unable to keep a job.  See Id.  The two VA PTSD 
rating examinations, in November 2002 and June 2005, assessed 
the veteran with GAF scores of 60 and 55, respectively, which 
represent moderate or mild symptoms.  Id.  However, these 
scores are inconsistent with the veteran's history and his 
other assessments.  The Board gives greater probative weight 
to the assessments provided by the VA psychotherapy examiners 
and the Vet Center examiners, whom examined the veteran 
frequently over the course of his treatment and were more 
familiar with his case.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Accordingly, the Board finds that the 
current state of the veteran's service-connected PTSD is best 
encapsulated by a 50 percent disabling evaluation.

However, a 70 percent evaluation is not for assignment as the 
evidence of record does not show suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; or neglect 
of personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.

Finally, in reaching the decision that a rating in excess of 
50 percent is not warranted, the doctrine of reasonable doubt 
was considered.  However, as the preponderance of the 
evidence is against a rating in excess of that granted by 
this decision, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent disabling, but no greater, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


